Citation Nr: 0209148	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected deformity of the nose.  

(The issues of entitlement to increased ratings for status 
post subtotal gastrectomy due to duodenal and gastric ulcers 
and for status post fracture of the right ankle, each 
assigned a 20 percent disability evaluation, will be the 
subject of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service in the United States Navy from 
June 1956 to August 1959.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).  

Additional development

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for status post subtotal 
gastrectomy due to duodenal and gastric ulcers, and for 
status post fracture of the right ankle, each assigned a 20 
percent disability evaluation.  When such development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3.105 (Jan. 23, 2002) [to be codified at 38 C.F.R. § 20.903.]  
After giving such notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing those issues.  


FINDING OF FACT

The objective medical evidence reflects complete nasal 
obstruction on one side secondary to a deviated nasal septum.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for service-
connected deformity of the nose have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable disability rating for 
his service-connected  nasal disability.  

In the interest of clarity, the Board will first determine 
whether additional development is required prior to its 
evaluation of the issue on appeal.  The Board will then 
review the law and pertinent VA regulations as well as the 
relevant medical and other evidence, and conclude with an 
analysis of the issue on appeal.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by the February 1999 statement of 
the case (SOC).  The impact of the VCAA on his claim was 
explained to him in a supplemental statement of the case 
(SSOC) in April 2002.  By letter in June 2002, he was 
informed how to submit evidence directly to the Board.  

The veteran has indicated that additional evidence is 
available regarding other issues before the Board which will 
be the subject of a separate decision after necessary 
additional development is completed.  However, regarding the 
nasal deformity issue, there has been no indication from the 
veteran or his representative in any written statement that 
additional evidence is available regarding the claim being 
considered here.  In short, the veteran and his accredited 
representative have not pointed to any additional evidence 
which is available but not obtained on this issue.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it or otherwise change the outcome.  The 
veteran was accorded VA examinations most recently in August 
1998 and again in March 2000.  The Board cannot identify any 
evidence not of record which might be pertinent to this 
issue, and the veteran and his representative have pointed to 
no such evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has submitted several statements, 
all of which are of record and have been considered.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   


Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2001).  Separate diagnostic codes 
identify the various disabilities.  

Specific schedular criteria

The Board initially observes that the provisions of 38 C.F.R. 
§ 4.97, concerning the evaluation of diseases of the nose and 
throat, were revised, effective October 7, 1996, to include 
new rating criteria for rating disabilities of the nose and 
throat. See 61 Fed. Reg. 46,720 (1996).  The veteran's claim 
of entitlement to an increased disability rating was filed in 
July 1988, well after the implementation of the revised 
regulations.  Thus, only the current regulations may be 
considered in evaluating his claim.  Cf. Karnas v. Derwinski, 
1 Vet. App. 308 (1991) [when a regulation changes during the 
pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of his claim under the version of the regulation 
that is most advantageous to him].

The veteran's disability has been rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6504 [loss of parts of the nose 
and/or scars].   Under that diagnostic code, a 10 percent 
rating is warranted for scarring or a loss of part of the 
nose, manifested by loss of part of one ala, or other 
disfigurement. A 30 percent rating is warranted if both nasal 
passages are exposed.
  
Diagnostic Code 6502 (2001) provides that traumatic deviation 
of the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side 
warrants a 10 percent rating.  

Under 38 C.F.R. § 4.31 (2001), if the required criteria for a 
schedular evaluation are not met, a zero percent disability 
rating is assigned.

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that a claimant 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The service medical records reflect that when the veteran was 
hospitalized after a fall in October 1957 there was a small 
abrasion on his nose.  X-rays revealed a slightly depressed 
fracture of the tip of the nasal process.  

By a rating decision of August 1962, service connection was 
established for minor deformity of the nose externally.  A 
noncompensable rating was assigned and has been in effect to 
the present.  

During VA hospitalization in June 1981, the veteran reported 
that he had sustained injury to his nose during service. It 
was noted that he had a long standing history of nasal airway 
obstruction which had been progressive in recent years.  He 
underwent septal rhinoplasty for nasal obstruction secondary 
to nasal septal deviation.  

Records from the University of Kansas Medical Center reflect 
that X-rays of the facial bones in April 1986 revealed no 
fracture.  

In July 1998, the RO received the veteran's claim seeking 
entitlement to a compensable rating for the service-connected 
nasal disability.  

On VA examination in August 1998, the history was recorded 
that the veteran suffered a fracture of the nose in service 
which was treated conservatively.  In later years, the 
veteran required that his nose be rebroken because of a 
deviated nasal septum.  He currently had some sensation of 
stiffness on the right side of the nose.  Otherwise, he had 
no pertinent complaints.  On examination, the nasal mucosa 
was pink, moist and non-edematous.  The septum was midline.  
The diagnosis was status post fracture of the nose, currently 
asymptomatic.  

On VA examination in March 2000, the veteran reported 
decreased ability to breathe from the right side of his nose.  
It was noted that he had undergone septoplasty twice, most 
recently in 1981.  He reported chronic postnasal drip in 
addition to the inability to breathe out of the right side of 
his nose.  On physical examination, it was reported that his 
right nare (nostril) was blocked secondary to deviated septum 
with good air movement through the left side.  The diagnosis 
was chronically deviated right nasal septum secondary to old 
traumatic injury.  

The Board has reviewed all the evidence of record pertaining 
to the veteran's medical history.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical history 
and findings pertaining to the veteran's nose beyond that 
provided here.  

Analysis

After reviewing the evidence of record, the Board finds that 
the veteran's service-connected disorder of the nose, which 
initially was for external deformity of the nose, must be 
considered currently to include residuals of a deviated nasal 
septum based on the medical history.  On VA examination in 
August 1998, the examiner noted that the veteran suffered a 
fracture of the nose in service which was treated 
conservatively and later required that his nose be rebroken 
because of deviated nasal septum.  In March 2000, the 
diagnosis was chronically deviated right nasal septum 
secondary to old traumatic injury.  There is no objective 
evidence supporting a finding that the deviated nasal septum 
had a separate etiology apart from the trauma sustained in 
service.  

As discussed above, on VA examination in March 2000, the 
veteran's right nostril was blocked secondary to deviated 
septum, with good air movement through the left side.  The 
diagnosis was chronically deviated right nasal septum 
secondary to old traumatic injury.  The clinical data thus 
demonstrate evidence of complete obstruction of one nostril, 
consistent with the veteran's complaints that he is unable to 
breathe out of that side of his nose.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
It has been observed that one Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  It has been similarly held 
that any change in Diagnostic Code by a VA adjudicator must 
be specifically explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board believes that the medical evidence, which has been 
described above, clearly demonstrates that the veteran's 
service-connected nasal disability involves a deviated nasal 
septum rather than loss of part of the nose or scars.  
Accordingly, the Board will rate the veteran under Diagnostic 
Code 6502.

The recent objective medical evidence reflects complete 
blockage of the right nostril due to the deviated nasal 
septum.  This provides a basis for assignment of a 10 percent 
disability evaluation under Diagnostic Code 6502, which is 
the highest schedular rating provided.  The Board accordingly 
concludes that the veteran's appeal is granted to that 
extent.


ORDER

Entitlement to an increased evaluation of 10 percent for 
service-connected  disability of the nose is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

